Title: To James Madison from Henry Dearborn, 17 August 1807
From: Dearborn, Henry
To: Madison, James



Dear Sir
Washington August 17th, 1807.

I have received no direct accounts from Norfolk or its vicinity since you left this place, and as I wrote early to Mr. Newton, requesting him to be good enough to communicate all occurrences of any importance, I presume nothing has taken place deserving of notice.  If Adml. Berkley was a favourite of the Fox party, as stated by some who pretend to know, and was sent on the Halifax station by the late Administration, is it not reasonable to expect that the present Ministry will be disposed to sacrifice him for the double purpose of gaining popularity, by a satisfactory adjustment with us, and of throwing an Odium on the late Administration and its friends for the outrags committed on us by their friend Berkley, from the apparent temper of parties in England, Scotland & Ireland, and from a presumtion that the present Ministry are capable of any thing, I should think it not improbable that Berkley may be sacrificed, and if such Ill winds will blow, we can’t help it.  We find from late accounts that the British Indian Agents in uper Canada are extremely active among the Indians, and that the Govr. with the principle Agent, has lately set out on a visit to the interior, where it is said a large collection of Indians is expected, and presents to a large amount to be distributed.
Will you be good enough to present my best respects to Mrs. Madison, and your Mother and my compliments to Doctr. Willis & Lady, and accept for yourself a tender of my esteem & best wishes.

H. Dearborn

